 Case 1:20-cr-00006-BMC Document 39 Filed 11/13/20 Page 1 of 2 PageID #: 102


                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
MJB                                               271 Cadman Plaza East
F. #2019R01483                                    Brooklyn, New York 11201



                                                  November 13, 2020


By ECF

Brian Griffin, Esq.
Foley, Griffin, Jacobson & Faria, LLP
666 Old Country Road, Suite 305
Garden City, NY 11530

Scott E. Gross, Esq.
Adler & Gross, P.C.
225 Broadway, Suite 2400
New York, NY 10007

              Re:      United States v. Aaron Weinreb
                       Criminal Docket No. 20-CR-006 (BMC)

Dear Messrs. Griffin and Gross:

                In advance of the continued violation hearing scheduled for November 19,
2020, the government is providing discovery via a shareable site, USA File Exchange.
Specifically, the government is providing items bate-stamped WEINREB000123 –
WEINREB000134.

               Please be advised that you must download the materials from USA File
Exchange within 60 days from the date it was uploaded. The USA File Exchange is not a
storage site and the materials are automatically deleted within 60 days.

I.     The Government’s Discovery

       A.     Statements of the Defendant

              Please find enclosed:

                    • Audio recording of the defendant from October 1, 2020 provided by JP
                      Morgan Chase, Bates-numbered WEINREB000133.
 Case 1:20-cr-00006-BMC Document 39 Filed 11/13/20 Page 2 of 2 PageID #: 103




                • Audio recording of the defendant from October 1, 2020 provided by JP
                  Morgan Chase, Bates-numbered WEINREB000134.

      B.     Documents and Tangible Objects

             Please find enclosed the following additional materials:

             • Documents from JP Morgan Chase, Bates-numbered WEINREB000123 –
               WEINREB000132.


                                                 Very truly yours,

                                                 SETH D. DUCHARME
                                                 United States Attorney

                                          By:     /s/ Michael J. Bushwack
                                                 Michael J. Bushwack
                                                 Assistant U.S. Attorney
                                                 (631) 715-7878

Enclosures

cc:   Clerk of the Court (BMC) (by ECF) (without enclosures)




                                             2
